Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims amendment
1.	Claims amendment filed on 01/06/2020 noted by the examiner, claims 1-24 been cancelled, 25-48 has been added.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Kask (US 2002/0008211 A1) describes a new fluorescence fluctuation method is introduced that is based on the global analysis of a set of photon count number histograms, recorded with preferably multiple widths of counting time intervals simultaneously. This Fluorescence Intensity Multiple Distributions Analysis (FIMDA) distinguishes fluorescent species on the basis of both, the specific brightness and the translational diffusion time. The combined information, extracted from a single measurement, increases the read-out effectively by one dimension and thus breaks the individual limits of prior art techniques, i.e. FCS and FIDA. FIMDA can be widely applied for monitoring molecular interactions including receptors and ligands or antibodies and antigens, which are both of great relevance in the life sciences. The present invention describes the dependence of photon count number distributions on diffusion coefficients and 



	Wolfbeis (US 5108932 A) describes in that the change in the first parameter to be measured is obtained from the change in the ratio of two intensity values, determined for different wavelengths of the excitation and emission spectrum of the indicator substance, and the change of a second parameter is obtained from the change in the decay time t of the fluorescence radiation of the same indicator substance from the group of aromatic hydrocarbons, the aromatic heterocycles and the metal organic complexes. Preferably not only the measurement of the decay time of the fluorescence radiation but also the change in the ratio of two intensity values of the excitation or emission spectrum is independent of the aging processes of the indicator substance and of the aforementioned disadvantageous effects of the measuring device so that two parameters of the sample can be determined in a simple manner with one indicator substance. Thus it can be provided in accordance with the invention that a sulfonic acid anilide or a hydroxyl derivative of a polycyclic aromatic hydrocarbon or a heterocyclic compound is used as the indicator substance, wherein the pH value is acquired with the intensity ratio and the O2 concentration of the sample is acquired with the decay time t of the fluorescence. For example, a phenol from the group of hydroxyanthracenes, hydroxynaphthalenes, and hydroxypyrenes can be used. An example of a field of application would be the blood gas 


	Palo (US 6556296 B1) describes a method for characterizing samples having fluorescent particles, by monitoring fluctuating intensities of radiation emitted by said particles in at least one measurement volume, the monitoring being performed by at least one detection means, said method comprising the steps of:
a) measuring in a repetitive mode a length of time intervals between photon counts b) determining a function or a series of functions of the length of said time intervals, c) determining a function of at least one specific physical property of said particles based on the determined function or series of functions of the length of time intervals, by finding a close fit between the determined function or series of functions of the length of time intervals and a theoretical function or series of functions of the length of said time intervals, the latter of which takes ≧0.9, for both focusing an incident laser beam and collecting radiation emitted by said particles of said sample, a dichroic mirror, a pin-hole in the image plane of said microscope objective, a detection means, a data acquisition means, and optionally means for scanning and/or actively transporting said sample. wherein the specific physical property characterizing said particles is the ratio of fluorescence intensities corresponding to different excitation wavelengths and/or different spectral sensitivities of fluorescence detection, or any other property expressing the dependence of fluorescence intensity on the wavelength of excitation and/or detection.

Sevick-Muraca (US 5865754 A) describes A system and method non-invasive biomedical optical imaging and spectroscopy with low-level light is described. The technique consists of a modulated light source (120) coupled to tissue (100) of a patient to introduce excitation light. Fluorescent light emitted in response to the excitation light is detected with sensor (148). The AC intensity and phase of the excitation and detected fluorescent light is provided to a processor (160) operatively coupled to sensor (148). Processor (160) employs the measured re-emission kinetics of excitation and fluorescent light to "map" the spatial variation of one or more fluorescence characteristics of the tissue (100). The fluorescence characteristic may be provided by exogenous contract agents, endogenous fluorophores, or both. The variation is determined by solving frequency domain 

Romey (US 2013/0287631 A1) describes estimating an analyte concentration which may include generating a signal indicative of the analyte concentration, generating a signal indicative of a temperature, and transforming the signal indicative of the analyte concentration utilizing an equation of the form of a modified Michaelis-Menten equation depending on Michaelis-Menten parameters, wherein values of the Michaelis-Menten parameters are set based on data which may include temperature calibration data and the signal indicative of a temperature. Also disclosed herein are methods of estimating an analyte concentration which may include generating a signal indicative of the analyte concentration, generating a signal indicative of a temperature, and transforming the signal indicative of the analyte concentration utilizing an equation of the form of a modified Michaelis-Menten equation wherein at least one of the Michaelis-Menten parameters has been substituted with a calibration equation functionally depending on a set of one or more temperature calibration parameters and the signal indicative of temperature. Also disclosed herein are methods of estimating an analyte concentration which may include generating a signal indicative of the 
[0013] Also disclosed herein are methods of estimating an analyte concentration which may include generating a signal indicative of the analyte concentration, generating a signal indicative of a pH, and transforming the signal indicative of the analyte concentration utilizing an equation of the form of a modified Michaelis-Menten equation wherein at least one of the Michaelis-Menten parameters has been substituted with a calibration equation functionally depending on a set of one or more pH calibration parameters and the signal indicative of pH. Also disclosed herein are methods of estimating an analyte concentration which may include generating a signal indicative of the analyte concentration, generating a signal indicative of a temperature, generating a signal indicative of a pH, and transforming the signal indicative of the analyte concentration utilizing an equation of the form of a modified Michaelis-Menten equation depending on Michaelis-Menten parameters, wherein values of the Michaelis-Menten parameters are set based on data which may include temperature and pH calibration parameters, the signal indicative of a temperature, and the signal indicative of a pH. Also disclosed herein are methods of estimating an analyte concentration of a solution which may include generating a signal indicative of the analyte concentration of the solution, generating a signal 

Feke (US 2002/0001768 A1) describes a novel spectrofluorometic method of imaging photogenerated acid catalysts in chemically amplified photoresists. The invention comprises a method based on single molecule probing of acid concentration to measure the diffusion or profiles of photogenerated acids in chemically amplified resist films. The method of the invention measures at the molecular level fluorescent light emitted from pH-dependent dyes or fluorophores that are doped into chemically active resist films at low levels (i.e., ppb range) and are responsive to photogenerated acid catalysts produced by photolytic decomposition of photogenerator compounds in resist matrixes. The invention also provides chemically amplified photoresist compositions that comprise low levels of pH-dependent fluorophores. Various resist formulation, various photoacid generator compounds, and various pH-dependent fluorophores may be employed in the invention. The field of view is typically considered to be the entire field of view of a microscope, generally 100×100 microns. The resolution volume is distinct from the minimum resolvable volume which is defined in terms 

Bentsen (US 5518694 A) describes an instrument for measuring the concentration of an analyte within an operating range of interest, comprising:
a sensing element comprising a matrix material and an emissive indicator, wherein said matrix material is permeable to a quencher comprising said analyte or a substance related to said analyte by a known relationship, and wherein said emissive indicator has a bimolecular quenching rate constant kq for said quencher, one or more fluoresence liftimes .tau.o above a lowest lifetime .tau.oL, 
an excitation system coupled to the sensing element for providing the excitation signal at one or more radial frequencies .omega.;
a detector coupled to the sensing element for detecting the analyte concentration dependent signal(s) and for providing detected signal(s);
a processor including memory for storing calibration information characterizing a relationship between analyte concentration and the first concentration dependent parameter, for univariantly processing the first detected signal(s) to derive the first concentration dependent parameter and providing output signal(s) representative of analyte concentration as a function of the derived concentration dependent parameter and the stored calibration information; and wherein the sensing element and excitation system are configured to enable the instrument to operate sufficiently within the operating condition where the quantity {[(kq [Q])2 +.omega.2 ].tau.o2 } is greater than 4 times the quantity {1+2kq .tau.o [Q]} for all analyte concentrations within the operating range of interest and for all lifetimes .tau.o greater than .tau.oL, where [Q] is the concentration of said quencher in said matrix.
Palo (US 6927401 B1) describes A method for characterizing fluorescent molecules or other particles in samples comprising the steps of a) monitoring fluctuating intensity of fluorescence emitted by the molecules or other particles in at least one measurement volume of a non-uniform spatial brightness profile by ⁡ ( ξ → ) = ∑ n ⁢ ξ → n ⁢ P ⁡ ( n )  wherein step c) when calculating the theoretical distribution P(n), the spatial brightness profile is modeled by the expression: ⅆ V ⅆ x = A 0 ⁢ x ⁡ ( l + a 1 ⁢ x + a 2 ⁢ x 2 )  where dV denotes a volume element, x denotes logarithm of the relative spatial brightness, A0 is a constant selecting the unit of volume, and a1 and a2 are empirically estimated parameters. A method for characterizing fluorescent molecules or other particles in samples comprising steps of a) monitoring fluctuating intensity of fluorescence emitted by the molecules or other particles in at least one measurement volume of a non-uniform spatial brightness profile by measuring numbers of photon counts in primary time intervals by a single or more photon detectors, b) determining at least one distribution function of numbers of photon counts, P(n), from the measured numbers of photon counts, c) determining physical quantities characteristic to said particles by fitting the experimentally determined distribution function of numbers of photon counts, wherein the fitting procedure involves calculation of a theoretical distribution function of the number of photon counts P(n) through its generating function, defined as G ⁡ ( ξ → ) = ∑ n ⁢ ξ → n ⁢ P ⁡ ⅆ V ⅆ x = A 0 ⁢ x a 3 ⁡ ( l + a 1 ⁢ x + a 2 ⁢ x 2 )  wherein dV denotes a volume element, x denotes logarithm of the relative spatial brightness, A0 is a constant selecting the unit of volume, and a1, a2 and a3 are empirically estimated parameters.

Allowable Subject Matter
3.	Claims 25-48 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 25 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 
Regarding claim 25:
The primary reason for the allowance of claim 25 is the inclusion of a calibration method suitable for preparing determination of the concentration of a fluorescent and/or fluorescence-labeled analyte of a sample Psample, comprising the steps of: 

    PNG
    media_image1.png
    268
    714
    media_image1.png
    Greyscale



Claims 26-48 are allowed due to their dependency on claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
September 29, 2021